McPHERSON, District Judge.
On September 17th the bankrupt presented his petition to be discharged, and thereupon the court fixed October 8th as the day for the hearing, requiring the creditors to appear on. that day, and show cause why the petition should not be granted. General order No. 32 provides that “a creditor opposing the application of a bankrupt for his discharge, or for the confirmation of a composition, shall enter his appearance in opposition thereto on the day when the creditors are required to show cause, and shall file a specification in writing of the grounds of his opposition, within ten days thereafter, unless the time shall be enlarged by special order of the judge.” This order was not complied with, but on October *97526th two of the creditors filed specifications of objections, and followed this action by filing additional specifications on November 1st and November 20th. No application was made to the court to permit these specifications to be filed, and the bankrupt now moves to dismiss them on the ground that they come too late. I think the motion must prevail. The only excuse offered for the delay is that counsel for the bankrupt agreed orally that the specifications need not be filed within the period named in general order No. 32; but, as this agreement is denied, I am unable to give it any weight.
The specifications must be dismissed.